Exhibit 10.01
 


SECURITY AGREEMENT



DEBTOR: SANZ INC. SECURED PARTY: AVNET, INC. ADDRESS: Avnet Partner Solutions
9800 Pyramid Court 8700 South Price Road Suite 130  Tempe, Arizona 85284
Englewood, CO 80112   Attn: Robert Ogden Attn: Legal Department


Avnet Partner Solutions, a division of Avnet, Inc. ("AVNET"), enters into this
Security Agreement (this "Agreement") with SANZ INC. ("Debtor") as of the 12 day
of October, 2005 (“Effective Date”).


Debtor agrees that in order to secure the full, prompt and satisfactory
performance of each and every obligation of Debtor to AVNET for the goods sold
by AVNET to Debtor, including but not limited to Debtor's obligation to make
full and timely payment of the invoices issued by AVNET, but subject to the
limitation set forth in the fifth unnumbered paragraph of this Agreement (the
“Obligations”), Debtor grants to AVNET a first position security interest and
continuing lien on all Debtor's right, title and interest (the "Security
Interest") (such priority being subject to the fourth unnumbered paragraph of
this Agreement and the final unnumbered paragraph of this Agreement) in and to
the following described collateral:
 
The goods sold by AVNET to Debtor (in which AVNET shall be deemed to have a
first priority purchase money security interest), as well as all other Debtor
goods, inventory, chattel paper, deposit accounts, accounts, accounts
receivable, rights to payment of every kind, general intangibles, instruments,
equipment and machinery, accessions, furnishings, and fixtures of Debtor,
together with all related proceeds, attachments, additions and substitutions, as
each of those terms are defined by the Uniform Commercial Code of the State of
Arizona in effect as of the date of this Agreement, now existing or hereafter
arising out of the business of the Debtor and regardless as to whether such
collateral is in the possession of Debtor, warehouseman, bailee, or any other
third party (collectively, the "Collateral").


With regards to any first priority security interest held by Wells Fargo Bank,
N.A. or any successor-in-interest thereto or assignee (collectively, the “Bank”)
in the Collateral, or any first priority security interest held by any agreed
substitute lender as contemplated by the final unnumbered paragraph of this
Agreement, the Security Interest granted herein shall be deemed a second
position priority interest to the Bank’s interest(s).


The Obligations secured by the Security Interest shall be that portion (if any)
of the total obligations of Debtor to AVNET outstanding from time to time that
exceed $1,000,000. For the avoidance of doubt, if the Debtor’s total obligations
to AVNET are hereafter reduced to an amount less than $1,000,000 and are
thereafter increased once again to an amount greater than $1,000,000, such
excess shall constitute Obligations and shall be secured by the Security
Interest without re-execution of this Agreement, re-filing of financing
statements, or any other action by any person. Except in connection with the
termination of this Agreement, in no event shall AVNET have to withdraw any UCC
filing or other financing statements once filed, such documents and related
Security Interest remaining effective regardless of the amount of outstanding
Obligations.


The Security Interest granted shall at all times be valid, perfected and
enforceable against the Debtor and all third parties, in accordance with the
terms hereof, as security for the unpaid Obligations owing to
 
 
 

Security Agreement
 Page 1 of 4



 
 

--------------------------------------------------------------------------------

 



AVNET as provided above and, subject to the terms of this Agreement, the
Collateral shall not at any time be subject to any other lien(s) without the
prior written approval of AVNET. AVNET hereby grants its prior approval of the
lien in favor of the Bank and all other rights of the Bank under its loan/line
of credit agreements between the Debtor and the Bank.
 
Upon mutual agreement of the parties, such agreement not to be unreasonably
withheld, and if all Obligations have been paid, AVNET, within fifteen (15) days
of such agreement, shall execute any and all instruments and documents,
including but not limited to termination statements to any financing statements
filed to evidence or perfect the Security Interest that are necessary to
evidence the release of the Security Interest in and to the Collateral (the
“Release Documents”); thereafter, this Agreement shall terminate. Thereafter,
Debtor shall not incur any additional Obligations from AVNET without signing a
subsequent Security Agreement.  
 
Debtor warrants, covenants and agrees: (1) to pay and perform all of the
obligations secured by this Agreement (including but not limited to AVNET's cost
of enforcement, collection and attorney's fees), to defend title to the
Collateral, to keep the Collateral free and clear, except with respect to the
Bank, of all mortgages, liens, pledges, charges, encumbrances, further security
interests, taxes and assessments and to keep, at its sole expense, the
Collateral in good repair and condition; (2) to keep the Collateral insured
(with insurance companies providing coverage under this Agreement must be rated
by A.M. Best with at least an A- rating and a financial size category of at
least Class VII) against loss by fire, theft and other hazards in an amount
equal to at least one hundred percent (100%) of the replacement value of the
Collateral and evidence such by providing AVNET current certificates of
insurance with the loss payable and proceed clauses directly payable to AVNET;
(3) that on demand by AVNET, to furnish further assurance of title, execute and
deliver any instrument or do other acts necessary to effectuate the purposes of
this Agreement; (4) to promptly notify AVNET of any change in the principal
location of or with respect to the financial condition or the discontinuance of
Debtor's business; (5) promptly notify AVNET of the commencement of any
litigation or governmental proceeding against the Debtor which, if adversely
determined, might affect Debtor, or Debtor's business, or Debtor's ability to
repay the Obligations in any material respect; (6) its operations are and will
continue to be in compliance with and not in violation of all applicable laws
and regulations; and (7) provide AVNET with Debtor’s collateral reports provided
periodically to the Bank, such reports to be generated no less than weekly and
sent to Avnet within (24) hours of sending to the Bank.
 
If Debtor shall fail to procure or to pay the premium on any insurance required
to be maintained by this Agreement, AVNET is hereby authorized (but not
obligated) to pay and advance any sums required and all such advances shall be
secured by the Collateral and be repaid immediately by Debtor upon notice by
AVNET. Debtor shall give AVNET or any persons designated by AVNET the right,
without hindrance or delay, upon two Business Days' notice, during normal
business hours, to inspect, audit, check and make copies of Debtor's books,
records and accounts.


Debtor will be in default (“Default”) of this Agreement upon the occurrence of
any of the following:
(1) excluding items 2, 3, 4, 5, 6, 7, and 8 below, failure to perform any
obligation under this Agreement after AVNET has sent Debtor notice of such
non-performance and a ten (10) day cure period has elapsed;
(2) failure to pay any invoice, note, account, obligation or liability due AVNET
within ten days after the date when due;
(3) making any false or misleading statement, representation or warranty in
connection with this Agreement;
(4) commencement of insolvency or like proceedings against Debtor or its parent
or subsidiary that is not vacated or dismissed within ten (10) days thereafter
(except that involuntary bankruptcy filings may be vacated or withdrawn within
ninety (90) days prior to being deemed a Default) or any assignment for the
benefit of creditors, receiver or trustee;
 
 

Security Agreement
 Page 2 of 4

 
 
 

--------------------------------------------------------------------------------

 
 
(5) any material adverse change in the financial condition of Debtor or any
action by Debtor to cease operations or business conducted;
(6) any failure to maintain the Collateral, except in the ordinary course of
business;
(7) the death, dissolution, termination of existence, insolvency, business
failure, or like event of Debtor; or
(8) failure to maintain Receivables available to AVNET in an amount equal to or
greater than the Obligations less another $1,000,000.  For the purposes of this
item 8, “Receivables” shall mean Debtor’s total cash and non-contra, non-escrow
customer receivables at 100%, except maintenance receivables which are at 50%,
less all obligations of Debtor to the Bank. AVNET shall provide Debtor five (5)
days notice prior to exercising its default remedies for this item 8.


Upon Default and at any time after such Default, but subject in all events to
the rights of the Bank in the Wells Intercreditor Agreement, defined below,
(unless waived by Bank, which waiver may be granted without Debtor’s consent),
(1) AVNET may declare all obligations secured by this Agreement immediately due
and payable in full without presentment, demand, protest or notice of dishonor
of any kind, all of which are hereby expressly waived, and AVNET shall have all
the rights, remedies and privileges with respect to repossession, retention and
sale of the Collateral and disposition of the proceeds available to a secured
party under the Uniform Commercial Code of the State of Arizona in effect as of
the date of this Agreement; (2) AVNET may enter peaceably onto Debtor's premises
to possess, render unusable by Debtor, dispose of or require Debtor to assemble
the Collateral and deliver or make it available to AVNET at a place to be
designated by AVNET; (3) AVNET may foreclose its liens, security interests and
assignments or exercise any powers of sale; and/or (4) AVNET may pursue all
rights and remedies available at law or in equity. All expenses, (including but
not limited to reasonable attorneys' fees) costs of collection, sale or storage
or the like shall be borne by Debtor.


Debtor agrees that waiver or acquiescence in any Default, or AVNET's failure to
strictly enforce Debtor's performance of the obligations under this Agreement,
shall not constitute a waiver of any subsequent or other Default or failure.
Notices to either party shall be sent by certified mail or other guaranteed
delivery to the address set forth above. AVNET may assign this Agreement;
however, Debtor may not. All rights of AVNET shall inure to its successors and
assigns; and all obligations, duties and promises of Debtor shall be binding
upon its heirs, executors or administrators. If the Debtor is a partnership,
joint venture or proprietorship, then the liabilities pursuant to this Agreement
shall be joint and several. Except as otherwise expressly provided herein, the
rights and obligations of the parties shall be governed by the laws of the State
of Arizona, including the Uniform Commercial Code as adopted by the State of
Arizona.


Any amendment or modification of this Agreement must be in a separate writing
expressly identified as such and signed by the authorized representatives of
both parties in order to be effective. This Agreement and all other documents
executed in connection herewith shall consti-tute the entire agreement between
the parties hereto and shall supersede all other prior agreements, written or
oral, with respect thereto. If any provision of this Agreement is held invalid,
the remaining provisions shall continue in full force and effect and the parties
shall substitute for the invalid provision a valid provision which most closely
approximates the economic effect and intent of the invalid provision.


Debtor hereby irrevocably appoints AVNET (and any AVNET designated employees
and/or agents) its attorney-in-fact (A) to execute any Security Interest related
financing statements or other similar instruments, and (B) to do such other acts
and things as may be necessary to establish or preserve the Security Interest in
and to the Collateral. AVNET will promptly furnish Debtor with a copy of each
writing executed under this Power of Attorney upon the execution thereof.
 
 

Security Agreement
 Page 3 of 4

 
 
 

--------------------------------------------------------------------------------

 
 
Prior to the execution of this Agreement, AVNET has entered into a certain
Intercreditor Agreement with the Bank (the “Wells Intercreditor Agreement”)
providing for the relative rights of AVNET and the Bank. In the event Debtor
shall replace or supplement its existing credit facility with a credit facility
or other loan from another institutional lender, AVNET may, in AVNET’s sole
discretion, enter into an Intercreditor Agreement with such other lender on
substantially the same terms as the Wells Intercreditor Agreement or on such
other terms as AVNET and such new lender may agree following good faith
negotiation.


THIS SECURITY AGREEMENT IS SUBJECT TO THE TERMS OF A REMITTANCE AND
INTERCREDITOR AGREEMENT BY AVNET PARTNER SOLUTIONS, A DIVISION OF AVNET, INC. IN
FAVOR OF WELLS FARGO BANK, NATIONAL ASSOCIATION, ACTING THROUGH ITS WELLS FARGO
BUSINESS CREDIT OPERATING DIVISION, DATED AS OF OCTOBER 12, 2005.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.
 


DEBTOR: SANZ INC.     
BY: /s/ Robert Ogden     
PRINTED NAME: Robert Ogden   
ITS AUTHORIZED REPRESENTATIVE


AVNET PARTNER SOLUTIONS,
A DIVISION OF AVNET, INC.
BY: /s/ Jolea A. Kidd     
PRINTED NAME: Jolea A. Kidd   
ITS AUTHORIZED REPRESENTATIVE
 
 

Security Agreement
 Page 4 of 4

 
 
 

--------------------------------------------------------------------------------

 